                      UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

In re:                                                                      Case No. 21-40083

LOVES FURNITURE INC.                                                        Chapter 11
d/b/a LOVES FURNITURE AND MATTRESSES,
a Delaware corporation,                                                     Hon. Thomas J. Tucker

          Debtor.
_________________________________________________/

     DEBTOR’S APPLICATION FOR AN ORDER AUTHORIZING THE
 EMPLOYMENT AND RETENTION OF B. RILEY ADVISORY SERVICES
          AS FINANCIAL ADVISOR TO THE DEBTOR

         The above-captioned debtor and debtor in possession (the “Debtor”)

respectfully states as follows in support of this application (this “Application”):1

                                           Relief Requested

         1.     By this Application, the Debtor seeks, pursuant to section 327(a) of title

11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code, entry

of an order, substantially in the form of the proposed order attached as Exhibit A

hereto (the “Retention Order”), authorizing the Debtor to employ and retain

GlassRatner Advisory & Capital Group, LLC d/b/a B. Riley Advisory Services (“B.

Riley Advisory”) to provide financial advisory services to the Debtor in connection



1
  In support of this Application, the Debtor relies on the Declaration of Mark Shapiro In Support Of The
Debtor’s Application For An Order Authorizing The Employment And Retention Of B. Riley Advisory Services as
Financial Advisor To The Debtor (the “Shapiro Declaration”), attached hereto as Exhibit B.


IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt      Doc 134       Filed 01/25/21         Entered 01/25/21 17:04:34              Page 1 of 49
with the above-captioned chapter 11 case (the “Chapter 11 Case”) filed on January

6, 2021 (the “Petition Date”) nunc pro tunc to the Petition Date.

                                     Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Eastern District of

Michigan (the “Bankruptcy Court”) has jurisdiction over this matter pursuant to 28

U.S.C. §§ 157. The Debtor confirms its consent, pursuant to Rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a

final order by the Bankruptcy Court in connection with this Application to the extent

that it is later determined that the Bankruptcy Court, absent consent of the parties,

cannot enter final orders or judgments in connection herewith consistent with Article

III of the United States Constitution.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                            Background

        4.      On January 6, 2021 (“Petition Date”), the Debtor filed a Voluntary

Petition for relief under chapter 11 of the Bankruptcy Code. The Debtor continues

to possess its property and operate and manage its business as a debtor in possession

pursuant to sections 1107 and 1108 of the Bankruptcy Code.

        5.      The Debtor, founded on April 2, 2020, currently owns and operates 25

retail furniture and mattress stores located in Michigan, Ohio and Pennsylvania. The

Debtor’s business arose out of its acquisition of certain store assets and inventory in


                                                2
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 2 of 49
the chapter 11 cases of Art Van Furniture, LLC (“Art Van”) and its affiliates, jointly

administered under Case. No. 20-bk-10553 in the United States Bankruptcy Court

for the District of Delaware.

        6.      The Debtor intends to continue in possession of its property and the

management of its business as a debtor in possession pursuant to §§ 1107 and 1108

of the Bankruptcy Code.

        7.      A creditor committee (the “Committee”) has been appointed in this

case. DE 50. The Committee has retained proposed counsel.

        8.      A detailed description of the Debtor, its business and the facts and

circumstances supporting this Motion and the Debtor’s chapter 11 case, were set forth

in greater detail in the Declaration of Mack Peters, Interim Chief Executive Officer

of Loves Furniture, Inc., d/b/a Loves Furniture and Mattresses, in Support of the

Debtor’s Chapter 11 Petition and First Day Motions (the “First Day

Declaration”)(DE 27) and is incorporated by reference herein.

                                          Basis for Relief

        9.      By this Application, the Debtor seek entry of an order pursuant to

section 327(a) of the Bankruptcy Code, authorizing the employment and retention

of B. Riley Advisory as financial advisors to Debtor during the Chapter 11 Case,

all in accordance with the terms of the prepetition engagement letter dated




                                                 3
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21     Entered 01/25/21 17:04:34   Page 3 of 49
December 21, 2020 (the “Engagement Letter”). The Engagement Letter is attached

as Exhibit 1 to the Declaration of Mark Shapiro, filed in support hereof.



                                          QUALIFICATIONS



        10.     The Debtor seeks to retain B. Riley Advisory as its financial advisor

because, among other things, the Debtor understands that B. Riley Advisory has a

wealth of experience providing financial advisory services in restructurings and

enjoys an excellent reputation for the services it has rendered in large and complex

chapter 11 cases on behalf of debtors and creditors throughout the United States.

        11.     As set forth in the Engagement Letter, the Debtor has engaged B.

Riley Advisory as an independent contractor to the Debtor on the terms and

conditions set forth in the Engagement Letter.

        12.     B. Riley Advisory will be compensated as set out in the Engagement

Letter and seeks to be employed under Section 327(a) of the Bankruptcy Code

        13.     The Debtor has determined it is necessary to obtain financial advisory

services from a firm with knowledge and experience in various areas to meet the

Debtor’s critical needs and complement the services offered by the Debtor’s other

restructuring professionals. The Debtor, therefore, proposes to retain and employ B.




                                                4
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21   Entered 01/25/21 17:04:34   Page 4 of 49
Riley Advisory to provide financial advisory services through all phases of this

Chapter 11 Case.

        14.     The Debtor believes that B. Riley Advisory is particularly well

qualified to provide financial advisory services in this Chapter 11 Case. B. Riley

Advisory is a national financial advisory firm that provides corporate finance,

forensic accounting, litigation support, real estate consulting, and financial advisory

services in a variety of areas including financial restructuring. The firm’s experience

providing consulting services to troubled companies, both inside and outside of

bankruptcy, as well as to their bondholders, banks, other secured and unsecured

creditors, official creditor committees, acquirers, equity sponsors, and other parties

in interest, has included raising capital and arranging financial transactions with

lenders and creditors, developing capital structures that are supported by operating

ability and asset mix, and analyzing the financial structure of a company to ensure

that such structure is based on the future goals of management and other

stakeholders. B. Riley Advisory’s financial restructuring group has professionals

dedicated to providing restructuring and other management services.

        15.     On or about December 21, 2020, the Debtor engaged B. Riley Advisory

to act as its financial advisor. Pursuant to the engagement letter with B. Riley

Advisory (the “Engagement Letter”) attached as Exhibit 1 to the Shapiro

Declaration, B. Riley Advisory has acted as financial advisor and assisted the Debtor


                                                5
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21   Entered 01/25/21 17:04:34   Page 5 of 49
in reviewing its strategic options, developing its financial projections and liquidity

projections, and generally assisting the Debtor in preparing for this Chapter 11 Case.

During the course of this engagement, B. Riley Advisory has become thoroughly

familiar with the Debtor’s business and capital structure.

        16.     If the Debtor were not authorized to engage B. Riley Advisory as

financial advisor, the Debtor would need to seek such services from firms and

individuals other than B. Riley Advisory in connection with this Chapter 11 Case.

In that case, the Debtor, its creditors, and other parties in interest would be unduly

prejudiced by the time and expense necessarily required by such new advisors to

familiarize themselves with the intricacies of the Debtor and its proposed plan of

reorganization.

        17.     Subject to approval by, and further order of, the Bankruptcy Court, B.

Riley Advisory will provide various financial advisory services, among others, to

the Debtor in support of this Chapter 11 Case, as follows:

        Review historical and projected financial information, including operating

        results, capital structure and funding mechanics, for the Debtor;

        Assist the Debtor in developing financial projections and a liquidity projection

        model to help assess capital needs;

        Identify and assess potential restructuring alternatives for the Debtor;




                                                6
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21   Entered 01/25/21 17:04:34   Page 6 of 49
        Assist the Debtor in communications and negotiations with lenders and other

        stakeholders;

        Assist the Debtor with First Day Order data collection;

        Assist the Debtor with financial reporting;

        Assist the Debtor in preparation of the statutory reporting requirements during

        the chapter 11 proceedings, which would include the Statements of Financial

        Affairs (SOFAs), Schedules of Assets and Liabilities (SOALs) and, during the

        pendency of the case, Monthly Operating Reports (MORs);

        Assist with the preparation of reports for, and communications with, the

        Bankruptcy Court, creditors, and any other relevant constituents;

        Review, evaluate and analyze the financial ramifications of proposed

        transactions for which the Debtor may seek Bankruptcy Court approval;

        Provide financial advice and assistance to the Debtor in connection with a sale

        or restructuring transaction;

        Assist the Debtor in developing and supporting a proposed Plan of

        Reorganization;

        Render Bankruptcy Court testimony in connection with the foregoing, as

        required, on behalf of the Debtor;

        Negotiate terms of debtor-in-possession financing, if necessary.



                                                7
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21   Entered 01/25/21 17:04:34   Page 7 of 49
        Any other duty or task which falls within the normal responsibilities of a

        Financial Advisor at the direction of Management and/or Board.

        18.     The services provided by B. Riley Advisory will complement and not

duplicate the services to be rendered by any other professionals retained in this

Chapter 11 Case.

        19.     The Debtor understands that B. Riley Advisory intends to apply for

allowance of compensation for professional services rendered on an hourly basis and

reimbursement of out-of-pocket expenses incurred in connection with the Chapter

11 Case in accordance with applicable provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Bankruptcy Rules for the Eastern District of Michigan

(the “Local Rules”), orders of the Bankruptcy Court, and the terms of B. Riley

Advisory’s engagement with the Debtor. B. Riley Advisory’s hourly rates for the

professionals expected to be providing services to the Debtor in this Chapter 11 Case

are as follows:

                Mark Shapiro, Senior Managing Director              $550
                Greg Coppola, Managing Director                     $450
                Joseph V. Pegnia, Managing Director                 $435
                Tanya Anderson, Associate Director                  $325



Hourly rates for other professionals are in the range of $225 to $650 per hour.




                                                8
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21   Entered 01/25/21 17:04:34   Page 8 of 49
        20.     The Debtor has been advised that the hourly rates and the corresponding

rate structure that B. Riley Advisory will use in the Chapter 11 Case are based on,

among other things, the experience of the professional and the rates normally

charged in the location in which such professional renders their services. These

hourly rates and the corresponding rate structure are designed to fairly compensate

B. Riley Advisory and to cover routine expenses, and are comparable to those

generally charged by financial advisory firms of similar stature and for comparable

engagements, both in and out of court. Therefore, the Debtor has agreed that, subject

to the Bankruptcy Court’s approval and as more fully described in the Engagement

Letter, B. Riley Advisory shall be paid at the hourly rates set forth above.

        21.     The Debtor fully understands that in order to reflect economic realities

and other conditions, B. Riley Advisory revises its hourly rates and corresponding

rate structure periodically and requests that, effective as of the date of any such

revision, the aforementioned rates be revised to the rates in effect at that time. In the

case      of       any       such       revision,       the   Debtor    understands    that

B. Riley Advisory will provide notice of any rate increases to the Debtor, the United

States Trustee for the Eastern District of Michigan, and the Bankruptcy Court.

        22.     The Debtor has also agreed to reimburse B. Riley Advisory, subject to

the Bankruptcy Court’s approval, for reasonable and actual out-of-pocket expenses

incurred by B. Riley Advisory on the Debtor’s behalf, such as document


                                                    9
IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21       Entered 01/25/21 17:04:34   Page 9 of 49
 reproduction, long distance telephone and fax charges, mail and express mail

 charges, travel expenses, computer research, and other disbursements. The Debtor

 understands that B. Riley Advisory will charge the Debtor for these expenses in a

 manner and at rates consistent with expenses charged generally to B. Riley

 Advisory’s other clients.

         23.     As part of the overall compensation payable to B. Riley Advisory under

 the terms and conditions of the Engagement Letter, the Debtor has agreed to

 indemnify B. Riley Advisory under certain circumstances in accordance with the

 indemnification provisions (collectively, the “Indemnification Provisions”) set forth

 in the Engagement Letter. Pursuant to the Indemnification Provisions, the Debtor

 agreed to indemnify B. Riley Advisory (including any employees and affiliated

 persons) from and against all claims, liabilities, losses, and damages arising out of

 its services performed on the Debtor’s behalf, provided, however, that the

 indemnification shall not extend to any action or failure to act that constitutes gross

 negligence, willful misconduct, or bad faith in performance under the Engagement

 Letter.

         24.     To the best of the Debtor’s knowledge, and except as otherwise

 disclosed in the Shapiro Declaration, B. Riley Advisory is a “disinterested person”

 within the meaning of section 101(14) of the Bankruptcy Code, and does not hold or

 represent any interest adverse to the Debtor. Additionally, except as disclosed in the


                                                 10
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 10 of 49
 Shapiro Declaration, aside from this engagement neither B. Riley Advisory, nor any

 of its affiliates have any connection with the Debtor, its creditors, or its equity

 holders, and B. Riley Advisory is not a creditor or equity holder of the Debtor.

         25.     B. Riley Advisory has informed the Debtor, and to the best of the

 Debtor’s knowledge, information, and belief, as set forth in the Shapiro Declaration,

 B. Riley Advisory has no agreement with any other entity to share any compensation

 received in this Chapter 11 Case.

         26.     The Debtor submits that the terms and conditions of B. Riley

 Advisory’s employment as disclosed in this Application, including the proposed fees

 and Indemnification Provisions, are reasonable, that the information provided herein

 and in the Shapiro Declaration provide sufficient disclosures, and that the Debtor’s

 decision to seek the relief requested herein is a valid exercise of its business

 judgment. Accordingly, the Debtor respectfully submits that the employment and

 retention of B. Riley Advisory is in the best interest of the Debtor, and desires to

 employ B. Riley Advisory nunc pro tunc to the Petition Date.

                                                 Notice

         27.     Notice as provided under LBR 2014-1 will be provided to: (i) the Office

 of the United States Trustee (the “U.S. Trustee”); (ii) the creditors holding the 20

 largest unsecured claims against the Debtor; (iii) counsel to PFP; (iv) known holders

 of prepetition liens against the Debtor’s property; (v) appropriate state and federal


                                                   11
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21      Entered 01/25/21 17:04:34   Page 11 of 49
 taxing authorities; and (vi) any person who has filed a request for notice in the above-

 captioned cases pursuant to Bankruptcy Rule 2002 (collectively, the “Notice

 Parties”). The Debtor submits that, in light of the nature of the relief requested, no

 other or further notice need be given.

                                            Prior Request

         28.     No prior motion for the relief requested herein has been made to this or

 any other court.

                         [Remainder of page intentionally left blank.]




                                                 12
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21     Entered 01/25/21 17:04:34   Page 12 of 49
         WHEREFORE, the Debtor respectfully requests the entry of an order,

 substantially in the form attached hereto as Exhibit A, granting the relief requested

 herein and such other and further relief as the Bankruptcy Court deems appropriate

 under the circumstances.

         Dated: January 25, 2021
                Bloomfield Hills, Michigan


                                         BUTZEL LONG, a professional corporation
                                         By:    /s/ Max J. Newman

                                                 Max J. Newman (P51483)
                                                 Thomas B. Radom (P24631)
                                                 Stoneridge West
                                                 41000 Woodward Avenue
                                                 Bloomfield Hills, Michigan 48304
                                                 Tel: (248) 258-1616
                                                 Newman@butzel.com
                                                 Radom@butzel.com

                                                 Attorneys for Debtor

         Dated: January 25, 2021




                                                   13
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21      Entered 01/25/21 17:04:34   Page 13 of 49
                                             Exhibit A

                                  Proposed Retention Order




 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21     Entered 01/25/21 17:04:34   Page 14 of 49
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 In re:                                                                            Case No. 21-40083

 LOVES FURNITURE INC.                                                              Chapter 11
 d/b/a LOVES FURNITURE AND MATTRESSES,
 a Delaware corporation,                                                           Hon. Thomas J. Tucker

           Debtor.
 _________________________________________________/

       ORDER AUTHORIZING THE EMPLOYMENT AND RETENTION OF
               B. RILEY ADVISORY SERVICES TO PROVIDE
           FINANCIAL ADVISORY SERVICES TO THE DEBTOR,
                NUNC PRO TUNC TO THE PETITION DATE

            Upon the application (the “Application”)1 of Loves Furniture Inc., the above-

 captioned debtor and debtor in possession (the “Debtor”) for entry of an order, as

 more fully described in the Application, authorizing the employment and retention

 of B. Riley Advisory Services2 to provide financial advisory services to the Debtor

 nunc pro tunc to the Petition Date,; and upon consideration of the Shapiro

 Declaration submitted in support of the Application; and the Court being satisfied

 based on the representations in the Application and the Shapiro Declaration that B.

 Riley Advisory Services is “disinterested” as that term is defined in section 101(14)



 1
     All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.
 2
     As used herein B. Riley Advisory Services means GlassRatner Advisory Capital Group, LLC



 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt         Doc 134        Filed 01/25/21          Entered 01/25/21 17:04:34                Page 15 of 49
 of the Bankruptcy Code, as modified by section 1107(b) of the Bankruptcy Code,

 and holds no interest adverse to the Debtor or its estate in connection with the matters

 for which B. Riley Advisory Services is to be retained by the Debtor; and the Court

 having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and the

 Court having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2);

 and the Court having found that venue of this proceeding and the Application in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and good and sufficient

 notice of the Application having been given and no other or further notice being

 required; and it appearing that the employment of B. Riley Advisory Services is in

 the best interest if the Debtor, its estate, and its creditors; and sufficient cause

 appearing therefor,

         IT IS HEREBY ORDERED THAT:

         1.      The Application is GRANTED as set forth in this Order.

         2.      Pursuant to section 327 of the Bankruptcy Code, the Debtor is

 authorized, effective nunc pro tunc to the Petition Date, to engage B. Riley Advisory

 Services on the terms set forth in the Engagement Letter as modified by this Order.

 All compensation and reimbursement due to, and other rights of B. Riley Advisory

 Services in accordance with the Engagement Letter, as modified by this Order, shall

 be treated and allowed (subject to the compensation review procedures identified




                                                 2
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 16 of 49
 herein) as administrative expenses in accordance with section 503 of the Bankruptcy

 Code and shall be paid in accordance with the Engagement Letter.

         3.      The Court retains jurisdiction with respect to all matters arising from or

 related to the implementation of this Order.

         4.      Notwithstanding any provision in the Bankruptcy Rules to the contrary,

 this Order shall be immediately effective and enforceable upon its entry.

         5.      In the event of any inconsistency between the Engagement Letter, the

 Application, and this Order, this Order shall govern.



 Dated: ____________, 2021
       Detroit, MI



                                            _______________________________________
                                                         United States Bankruptcy Judge




                                                 3
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 17 of 49
                                                 Exhibit B

                                  Declaration of Mark Shapiro




 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21        Entered 01/25/21 17:04:34   Page 18 of 49
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 In re:                                                                           Case No. 21-40083

 LOVES FURNITURE INC.                                                             Chapter 11
 d/b/a LOVES FURNITURE AND MATTRESSES,
 a Delaware corporation,                                                          Hon. Thomas J. Tucker

           Debtor.
 _________________________________________________/

           DECLARATION OF MARK SHAPIRO IN SUPPORT OF THE
       DEBTOR’S APPLICATION FOR AN ORDER AUTHORIZING THE
     EMPLOYMENT AND RETENTION OF B. RILEY ADVISORY SERVICES
              AS FINANCIAL ADVISOR TO THE DEBTOR

            I, Mark Shapiro, hereby declare under penalty of perjury:

            1.       I am a Senior Managing Director of GlassRatner Advisory & Capital

 Group, LLC d/b/a B. Riley Advisory Services (“B. Riley Advisory”)1, a professional

 services firm engaged in the business of providing financial advisory and related

 consulting services, and I am duly authorized to execute this declaration (this

 “Declaration”) on behalf of B. Riley Advisory.

            2.       I submit this Declaration in support of the Debtor’s Application For An

 Order Authorizing The Employment And Retention of B. Riley Advisory Services

 As                  Financial                 Advisor                 To               The                Debtor

 1
     B. Riley Advisory Services is the trade name used by GlassRatner Advisory Capital Group, LLC (“GlassRatner”)
     and its affiliate Great American Group Advisory and Valuation Services, LLC . All services to be provided to the
     Debtor hereunder will be performed solely by GlassRatner, and references to the B. Riley trade name herein refer
     to GlassRatner.



 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt         Doc 134        Filed 01/25/21         Entered 01/25/21 17:04:34               Page 19 of 49
 (the “Application”),2 in compliance with, and to provide disclosures as required for

 the relief requested in the Application pursuant to section 327(a) of title 11 of the

 United States Code (the “Bankruptcy Code”).

           3.       Unless otherwise stated in this Declaration, the facts set forth in this

 Declaration are based upon my personal knowledge or B. Riley Advisory’s

 client/matter records that were reviewed by me or other B. Riley Advisory

 professionals acting under my supervision and direction.                                   To the extent any

 information disclosed in this Declaration requires amendment or modification upon

 B. Riley Advisory’s completion of further review or as additional information

 becomes available, a supplemental declaration will be submitted to the Bankruptcy

 Court reflecting such amended or modified information.

                              B. Riley Advisory Services’ Qualifications

           4.       B. Riley Advisory Services is a national financial advisory firm that

 provides corporate finance, forensic accounting, litigation support, real estate

 consulting, and financial advisory services in a variety of areas including financial

 restructuring.          The firm’s experience providing consulting services to troubled

 companies, both inside and outside of bankruptcy, as well as to their bondholders,

 banks, other secured and unsecured creditors, official creditor committees, acquirers,

 equity sponsors, and other parties in interest, has included raising capital and

 2
     All capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.


                                                            2
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt         Doc 134        Filed 01/25/21          Entered 01/25/21 17:04:34                Page 20 of 49
 arranging financial transactions with lenders and creditors, developing capital

 structures that are supported by operating ability and asset mix, and analyzing the

 financial structure of a company to ensure that such structure is based on the future

 goals of management and other stakeholders.               B. Riley Advisory’s financial

 restructuring group has professionals dedicated to providing restructuring and other

 management services.

         5.      I, Mark Shapiro, have extensive bankruptcy and restructuring,

 corporate, and related expertise. I have over twenty-five years’ experience as a

 turnaround advisor and corporate financial executive and have advised debtors,

 secured lenders, trade creditors and equity holders in both out of court and in court

 proceedings. I have extensive experience in U.S. Bankruptcy Courts and have been

 involved in numerous chapter 11 cases and court-appointed receiverships.            For

 example, I have served as Financial Advisor to the Debtors in the GGI Holdings

 LLC (Gold’s Gym) bankruptcy (NDTX Case 20-31318),                   Chief Restructuring

 Officer to Pine Creek Medical Center LLC (NDTX Case 19-33079), Chief

 Restructuring Officer to Lockwood Holdings, Inc. (SDTX Case 18-30197) and

 Financial Advisor to the Debtors in the Uplift Rx LLC bankruptcy (SDTX Case 17-

 32186).

                                     Services to be Provided




                                                 3
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 21 of 49
         6.      The Debtor has requested that B. Riley Advisory render, to the extent

 necessary and among other things, the following services in connection with this

 Chapter 11 Case:

         Review historical and projected financial information, including operating

         results, capital structure and funding mechanics, for the Debtor and each of its

         affiliates;

         Assist the Debtor in developing financial projections and a liquidity projection

         model to help assess capital needs;

         Identify and assess potential restructuring alternatives for the Debtor;

         Assist the Debtor in communications and negotiations with lenders and other

         stakeholders;

         Assist the Debtor with First Day Order data collection;

         Assist the Debtor with financial reporting;

         Assist the Debtor in preparation of the statutory reporting requirements during

         the chapter 11 proceedings, which would include the Statements of Financial

         Affairs (SOFAs), Schedules of Assets and Liabilities (SOALs) and, during the

         pendency of the case, Monthly Operating Reports (MORs);

         Assist with the preparation of reports for, and communications with, the

         Bankruptcy Court, creditors, and any other relevant constituents;




                                                 4
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 22 of 49
         Review, evaluate and analyze the financial ramifications of proposed

         transactions for which the Debtor may seek Bankruptcy Court approval;

         Provide financial advice and assistance to the Debtor in connection with a sale

         or restructuring transaction;

         Assist the Debtor in developing and supporting a proposed Plan of

         Reorganization;

         Render Bankruptcy Court testimony in connection with the foregoing, as

         required, on behalf of the Debtor;

         Negotiate terms of debtor-in-possession financing, if necessary.

         Any other duty or task which falls within the normal responsibilities of a

         Financial Advisor at the direction of Management and/or Board.

                          Disclosure Concerning Disinterestedness

         7.      In connection with the Debtor’s proposed retention of B. Riley

 Advisory, B. Riley Advisory obtained from the Debtor the names of individuals and

 entities that may be parties in interest in this Chapter 11 Case (collectively, the

 “Potential Parties in Interest”), which Potential Parties in Interest are listed on

 Exhibit 2 annexed hereto. B. Riley Advisory then compared the names of the

 Potential Parties in Interest with the names of entities that have entered into

 engagement agreements with B. Riley Advisory in the last three years.




                                                 5
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 23 of 49
         8.      I am unaware of any engagements of B. Riley Advisory or its affiliates

 by the Potential Parties in Interest within the last three years or any other material

 connections between B. Riley Advisory and the Potential Parties in Interest other

 than B. Riley Advisory’s present engagement with the Debtor other than the

 disclosures set forth herein, all of which are unrelated to the Debtor. It is possible

 that B. Riley may now or in the future be retained by one or more additional Potential

 Parties in Interest in unrelated matters without my knowledge. To the extent that B.

 Riley discovers or enters into any new material relationship with Potential Parties in

 Interest, this Declaration will be supplemented.

         9.      Although B. Riley Advisory has researched the Potential Parties in

 Interest list, the Debtor may also have numerous customers, creditors, competitors,

 and other parties with whom they maintain business relationships that are not

 included as Potential Parties in Interest and with whom B. Riley may maintain

 business relationships.

         10.     In addition, it is possible that certain of B. Riley Advisory or its

 affiliates and theirs respective directors, officers, members, managers, or employees

 may have had in the past, may currently have, or may in the future have connections

 to (i) the Debtor or (ii) the Potential Parties in Interest in this Chapter 11 Case. To

 the extent that B. Riley Advisory or its affiliates discover that any of its directors,




                                                 6
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 24 of 49
 officers, or employees have a material relationship with the Debtor or any Potential

 Party in Interest, this Declaration will be supplemented.

         11.      B. Riley Advisory is a subsidiary of B. Riley Financial, Inc. (NASDAQ:

 RILY), a publicly traded, diversified financial services firm. B. Riley Financial, Inc.

 and its subsidiaries provide collaborative financial services and solutions through:

               a. B. Riley Securities, Inc. (“B. Riley Securities”) is a leading, full service
                  investment bank providing financial advisory, corporate finance,
                  research, securities lending and sales and trading services to corporate,
                  institutional and high net worth individual clients. B. Riley Securities,
                  (fka B. Riley FBR) was formed in November 2017 through the merger
                  of B. Riley & Co, LLC and FBR Capital Markets & Co., which was
                  acquired in June 2017.

               b. B. Riley Wealth Management, Inc. (“B. Riley Wealth Management”)
                  provides comprehensive wealth management and brokerage services to
                  individuals and families, corporations and non-profit organizations,
                  including qualified retirement plans, trusts, foundations and
                  endowments. B. Riley Wealth Management was formerly Wunderlich
                  Securities, Inc., which the Company acquired on July 3, 2017 and
                  changed the name in June 2018.

               c. B. Riley Capital Management, LLC, a Securities and Exchange
                  Commission-registered investment advisor, which includes:

                        i.   B. Riley Asset Management, an advisor to certain private
                             funds and to institutional and high net worth investors.

                       ii.   Great American Capital Partners, LLC (“GACP”), the general
                             partner of two private funds, GACP I, L.P. and GACP II, L.P.,
                             both direct lending funds that provide senior secured loans and
                             second lien secured loan facilities to middle market public and
                             private U.S. companies.

               d. Subsidiaries doing business as B. Riley Advisory Services:



                                                 7
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt      Doc 134      Filed 01/25/21    Entered 01/25/21 17:04:34      Page 25 of 49
                       i.   GlassRatner Advisory & Capital Group LLC (“GlassRatner”),
                            a specialty financial advisory services firm that provides
                            consulting services to shareholders, creditors and companies,
                            including due diligence, fraud investigations, corporate
                            litigation support, crisis management and bankruptcy services.

                      ii.   Great American Group Advisory and Valuation Services,
                            LLC, a leading provider of appraisal and valuation services for
                            asset based lenders, private equity firms and corporate clients.

             e. B. Riley Retail Solutions, LLC (fka Great American Group, LLC), a
                leading provider of asset disposition and auction solutions to a wide
                range of retail and industrial clients.

             f. B. Riley Financial, Inc. also pursues a strategy of investing in or
                acquiring companies which it believes have attractive investment return
                characteristics. B. Riley Financial, Inc. acquired United Online, Inc.
                (“UOL” or “United Online”) on July 1, 2016 and magicJack VocalTec
                Ltd. (“magicJack”) on November 14, 2018 as part of its principal
                investment strategy.

                       i.   UOL is a communications company that offers consumer
                            subscription services and products, consisting of Internet
                            access services and devices under the NetZero and Juno
                            brands primarily sold in the United States.

                      ii.   magicJack is a Voice over IP (“VoIP”) cloud-based technology
                            and services communications provider.

             g. B. Riley Real Estate (“BRRE”) is a real estate consulting and advisory
                firm that advises clients throughout the United States and Canada.
                BRRE has dedicated professionals who provide real property lease
                advisory services to its clients and who have extensive experience
                optimizing retail real estate portfolios, reducing occupancy costs, and
                assisting in lease restructurings, terminations, and dispositions.

             h. BR Brand provides licensing of a brand investment portfolio. BR Brand
                owns the assets and intellectual property related to licenses of six
                brands: Catherine Malandrino, English Laundry, Joan Vass, Kensie
                Girl, Limited Too and Nanette Lepore.



                                                 8
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34    Page 26 of 49
         12.     The review of the Potential Parties in Interest was conducted by B.

 Riley Financial, Inc. pursuant the following procedures: We check the internal

 databases of B. Riley Financial, Inc. and its subsidiaries, and, additionally, we ask

 our corporate senior management, finance, accounting, compliance and legal

 departments, as well as managers at our above-described investment banking, retail,

 real estate, appraisal, advisory, liquidation and wealth and capital management

 affiliates to review the list of interested parties and to identify and describe any

 relationships. Based on the process set forth herein, it is my understanding that the

 overall design and implementation of B. Riley’s current procedures provide a

 reasonable level of comfort that relationships and potential conflicts will be

 identified. Continued inquiry will be made following the filing this Declaration by

 undertaking the same procedures described herein on a periodic basis, with

 additional disclosures to be filed in this Court if necessary or otherwise appropriate.

         13.     GlassRatner Advisory & Capital Group, LLC (“GlassRatner”), the

 entity that will be providing all services contemplated hereunder to the Debtor under

 the trade name B. Riley Advisory Services, is a separate legal entity from the other

 entities described in paragraph 11 above, and obverses all legal formalities between

 entities. GlassRatner adheres to all confidentially obligations across entities with

 respect to client information. GlassRatner personnel do not have access to the files

 of other business lines nor do other business lines have access to GlassRatner files.


                                                 9
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 27 of 49
         14.     As discussed herein and as noted in Exhibit 3 attached hereto,

 GlassRatner and its affiliates have certain connections with creditors, equity security

 holders, and other parties in interest in this Chapter 11 Case. All of these matters,

 however, are unrelated to this Chapter 11 Case. GlassRatner and its affiliates serve

 clients across a broad range of industries, functions, and geographies, and, within

 industries, serve competitors and do so in a manner that protects the confidentiality

 of each client’s information (including the confidentiality of the engagement itself).

 Thus, GlassRatner and its affiliates may have in the past provided services for, may

 presently be providing services for, and may in the future provide services for entities

 that are determined to be creditors, equity security holders, and other parties in

 interest in this Chapter 11 Case; however, to the best of my current knowledge,

 subject to the disclosures set forth herein, such services do not focus on direct

 commercial relationships or transactions between such companies and the Debtor.

 From time to time, B. Riley or its affiliates, may engage the professional services of,

 or be engaged in proceedings in which firms listed on the Interested Parties List may

 appear. Affiliates of GlassRatner regularly provide asset appraisal, consultation,

 enterprise valuation, and/or field exam services in the ordinary course of business to

 many lenders, investors, and other market participants, some of whom may be

 parties in interest in this case. Without limiting the foregoing, GlassRatner and its




                                                 10
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 28 of 49
 affiliates report the connections to the Potential Parties in Interest as listed on Exhibit

 3 hereto.

         15.     Neither I nor any other professional of B. Riley Advisory who will work

 on this engagement, to the best of my knowledge after reasonable inquiry, is related

 to or connected to the United States Bankruptcy Judge assigned to this Chapter 11

 Case, the U.S. Trustee, or any persons employed by the U.S. Trustee.

         16.     Based upon the foregoing, except as otherwise set forth herein and on

 Exhibit 3, to the best of my knowledge, information, and belief, B. Riley Advisory

 is a “disinterested person” within the meaning of section 101(14) of the Bankruptcy

 Code (as modified by section 1107(b) of the Bankruptcy Code), in that, to the best

 of my knowledge, B. Riley Advisory, its members, and employees: (a) are not a

 creditors, an equity security holders, or an insiders of the Debtor; (b) are not and

 were not, within two years before the Petition Date, a director, officer, or employee

 of the Debtor; and (c) do not have an interest materially adverse to the Debtor, its

 estate, or of any class of creditors or equity security holders, by reason of any direct

 or indirect relationship to, connection with, or interest in, the Debtor, or for any other

 reason.




                                                 11
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34    Page 29 of 49
                                  Compensation Arrangement

         17.     B. Riley Advisory intends to apply for allowance of compensation for

 professional services rendered on an hourly basis and reimbursement of out-of-

 pocket expenses incurred in connection with this Chapter 11 Case in accordance with

 applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the Local

 Rules, orders of the Bankruptcy Court, and the terms of B. Riley Advisory’s

 engagement with the Debtor. B. Riley Advisory’s hourly rates for this Chapter 11

 Case are as follows:

                 Mark Shapiro, Senior Managing Director               $550
                 Greg Coppola, Managing Director                      $450
                 Joseph V. Pegnia, Managing Director                  $435
                 Tanya Anderson, Associate Director                   $325

         18.     The hourly rates and corresponding rate structure B. Riley Advisory

 will use in this Chapter 11 Case is the same as, similar to, or less than the hourly

 rates and corresponding rate structure that B. Riley Advisory uses in other debtor

 restructuring matters and in similar corporate matters, whether in court or otherwise,

 regardless of whether a fee application is required.

         19.     The Debtor has also agreed to reimburse B. Riley Advisory, subject to

 the Bankruptcy Court’s approval, for reasonable and actual out-of-pocket expenses

 incurred by B. Riley Advisory on the Debtor’s behalf, such as copying and postage

 charges, document reproduction, long distance telephone and fax charges, mail and

 express mail charges, travel expenses, computer research, and other disbursement.

                                                 12
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 30 of 49
 B. Riley Advisory will charge the Debtor for these expenses in a manner and at rates

 consistent with expenses charged generally to B. Riley Advisory’s other clients.

         20.     As part of the overall compensation payable to B. Riley Advisory under

 the terms and conditions of the Engagement Letter, the Debtor has agreed to

 indemnify B. Riley Advisory under certain circumstances in accordance with the

 indemnification provisions (collectively, the “Indemnification Provisions”) set forth

 in the Engagement Letter. Pursuant to the Indemnification Provisions, the Debtor

 agreed to indemnify B. Riley (including any employees and affiliated persons) from

 and against all claims, liabilities, losses, and damages arising out of its services

 performed on the Debtor’s behalf, provided, however, that the indemnification shall

 not extend to any action or failure to act that constitutes gross negligence, willful

 misconduct, or bad faith in performance under the Engagement Letter.

         21.     B. Riley has no agreement with any other entity to share any

 compensation received concerning the representation of the Debtor. If any such

 agreement is entered into, B. Riley undertakes to amend and supplement this

 Declaration to disclose the terms of any such agreement.

         Dated: January 23, 2020
               Dallas, Texas



                                           By: /s/ Mark Shapiro
                                           Name: Mark Shapiro


                                                 13
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 31 of 49
                       Exhibit 1 to the Declaration of Mark Shapiro

                                  B. Riley Engagement Letter




 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 32 of 49
                                                                                              3500 Maple Ave, Suite 420
                                                                                                     Dallas, TX 75219
                                                                                                    Tel: (972) 794-1050
                                                                                                    www.brileyfin.com

 December 20, 2020

 Mr. Jeffrey Love, Director
 Loves Furniture & Mattresses LLC
 6500 E. 14 Mile Road
 Warren, MI 48092

 Dear Lance,

                                                                          our engagement to assist Loves
 Furniture and Mattresses                                              GlassRatner Advisory & Capital Group,
 LLC dba B. Riley Advisory Services                                             ained as Financial Advisor related
 to the Matter.

 It is our understanding that you are authorized to retain us on behalf of the Company. Mark Shapiro,
 Senior Managing Director, will lead B. Riley Advisory          -to-day activities and report directly to you.
 Mark will assign other professionals to the Matter as needed.

 Scope of Services

 Engagements such as this are dynamic, requiring a broad scope of services that may or may not be
 required as the matter progresses. Based on our limited conversations it appears the Company is preparing
 to engage in negotiations with its senior secured creditor, which may result in a sale or a restructuring that
 may occur through a Chapter 11 or similar proceeding. As such, the Scope of Services may include the
 following:

           Review historical and projected financial information, including operating results, capital
           structure and funding mechanics, for the Company and each of its affiliates;
           Assist the Company in developing financial projections and a liquidity projection model to help
           assess capital needs;
           Identify and assess potential restructuring alternatives for the Company;
           Assist the Company in communications and negotiations with lenders and other stakeholders;
           If a Chapter 11 or similar proceeding is necessary:
                o Assist the Company with First Day Order data collection;
                o Assist the Company with financial reporting;
                o Assist the Company in preparation of the statutory reporting requirements during the
                    chapter 11 proceedings, which would include the Statements of Financial Affairs
                    (SOFAs), Schedules of Assets and Liabilities (SOALs) and, during the pendency of the
                    case, Monthly Operating Reports (MORs);
                o Assist with the preparation of reports for, and communications with, the Bankruptcy
                    Court, creditors, and any other relevant constituents;
                o Review, evaluate and analyze the financial ramifications of proposed transactions for
                    which the Company may seek Bankruptcy Court approval;
                o Provide financial advice and assistance to the Company in connection with a sale or
                    restructuring transaction;
                o Assist the Company in developing and supporting a proposed Plan of Reorganization;
                o Render Bankruptcy Court testimony in connection with the foregoing, as required, on
                    behalf of the Company;
                o Negotiate terms of debtor-in-possession financing, if necessary.
           Any other duty or task which falls within the normal responsibilities of a Financial Advisor at the
           direction of Management and/or Board.



 A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                           1
21-40083-tjt         Doc 134          Filed 01/25/21             Entered 01/25/21 17:04:34        Page 33 of 49
 Compensation

 Our professional fees are based on the number of hours worked at our standard hourly billing rates plus
 out-of-
 this engagement range from $250 to $550 per hour. For this Matter, we will bill for our professional
 services at an hourly rate plus out-of-pocket expenses incurred. Our hourly rates for the individuals we
 anticipate using on this project are as follows:

                     Mark Shapiro, Senior Managing Director                     $550
                     Greg Coppola, Managing Director                            $450
                     Tanya Anderson, Associate Director                         $325

 B. Riley Advisory reviews its hourly rates each March 1 and the Company should anticipate an annual
 rate increase on March 1. If the date of this engagement letter falls within six (6) months preceding March
 1, then the rate increase will take effect on the following March 1.

 In matters where travel is required, we routinely bill ½ of the required travel time. We will submit our
 billings monthly or at other logical points during the engagement and payment is due when the invoice is
 received. We reserve the right to defer rendering further services until past due amounts are received. We
 also reserve the right to be paid in full prior to any testimony for all time and expenses including
 estimated time and expenses through testimony. Our fees are not contingent on the outcome of the Matter.

 Retainer

 In accordance with B. Riley Advisory                                            retainer of $50,000 to be

 As an accommodation for this engagement, B. Riley Advisory will agree to split the Retainer into two
 payments -- $25,000 due upon the commencement of this engagement and $25,000 due 10 days after the
 commencement of this engagement. To the extent the Company has not filed a chapter 11 insolvency
 proceeding, the Company agrees to replenish the retainer as requested. Subsequent to a chapter 11
 insolvency proceeding, B. Riley Advisory will invoice monthly or on some other periodic basis as
 allowed by the Bankruptcy Court.

 This Retainer is not intended to be an estimate for the total cost of work that may be performed, nor have
 we provided a binding estimate or other form of cap. The Company recognizes that it is difficult to
 estimate the amount of time that this engagement may require. The time involved depends upon the extent
 and nature of available information. It also depends upon the developments that occur as our work
 progresses. It is our intention to work closely with the Company to structure our work so that the
 Company is aware of the scope and direction of our work as it progresses. Should the time demand
 increase, we may require an addition to our Retainer.

 Limitations

 B. Riley Advisory is not a public accounting firm. While our work may involve analysis of accounting
 records, the engagement does not include an audit or review of existing records in accordance with
 generally accepted auditing standards or standards for review engagements.

 All working papers or other documents used by us during the course of this engagement will be
 maintained in segregated files. The working papers and other materials created by us during this
 engagement are our property. At the completion of our engagement, all of your documents will be
 returned to you at your request. Unless we are notified otherwise, or unless you request the files to be
 returned to you, we will work on the assumption that all documents in our possession may be destroyed
 one year from the completion of the trial or settlement of the Matter, or the passage of one year without
                                                                  


                                                                  
 A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                         2

21-40083-tjt         Doc 134          Filed 01/25/21             Entered 01/25/21 17:04:34      Page 34 of 49
 our actively participating in the Matter.

 Please note that it is not our practice to retain working papers, notes, or data files that have been updated
 or superseded. If you wish us to follow a different retention practice, please indicate your specific
 request(s) in writing when returning a copy of this engagement letter.

 Indemnification

 The Company agrees to indemnify and hold harmless B. Riley Advisory (including any employees or
 affiliated persons) from and against all claims, liabilities, losses and damages arising out of our services

 misconduct by us. Further, the Company agrees to reimburse B. Riley Advisory for any legal or other
 expenses reasonably incurred by us in connection with the defense of such claims; provided, however,
 that they shall be excluded from such indemnification and reimbursement of any such loss, damage,
 liability, claim or expense which arises out of or is based upon any action or failure to act by B. Riley
 Advisory pursuant to this Agreement or which constitutes gross negligence, other acts of willful
 misconduct in performance under this Agreement on the part of B. Riley Advisory. Such indemnification
 shall survive the completion of the engagement.

 Termination

 Either party, in its sole discretion, for any reason whatsoever, may terminate this Agreement immediately.
 Upon termination of this Agreement, B. Riley Advisory shall be entitled to all fees and expenses incurred
 pursuant to this Agreement and the remaining unpaid balance of any fee, which is due and payable
 pursuant hereto.

 Confidentiality

 B. Riley Advisory agrees not to disclose or permit the disclosure of any of the terms of this Agreement or
 any information relating to the project to be performed hereunder, provided that such disclosure may be
 made (a) to any person who is an officer, director or employee of B. Riley Advisory solely for their use in
 the performance of the services hereunder and on a need-to-know basis, (b) with the prior written consent
 of the Company, or (c) pursuant to a subpoena or order issued by a court, arbitrator or governmental
 body, agency or official. In the event that B. Riley Advisory shall receive a request to disclose any of the
 terms of this Agreement under a subpoena or order, B. Riley Advisory shall (i) promptly notify the
 Company, (ii) consult with the Company on the advisability of taking steps to resist or narrow such
 request and (iii) if disclosure is required or deemed advisable, cooperate with the Company in any attempt
 it may make to obtain an order or other assurance that confidential treatment will be accorded those terms
 of this Agreement that are disclosed.

 Integration

 This Agreement contains the entire agreement and understanding between B. Riley Advisory and the
 Company concerning B. Riley Advisory
 Agreement supersedes and replaces all prior negotiations, estimates, proposed agreements, and/or
 agreements (oral and written) concerning B. Riley Advisory                                     nction
 with the Matter.

 Governing Law; Dispute Resolution

 The laws of the State of Texas shall govern this Agreement. Any dispute arising out of or relating to this
 Agreement, including for recovery of fees by B. Riley Advisory, shall be resolved by binding arbitration

                                                                  


                                                                  
 A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                             3

21-40083-tjt         Doc 134          Filed 01/25/21             Entered 01/25/21 17:04:34    Page 35 of 49
 the AAA by a single arbitrator chosen                                                          B. Riley
 Advisory agree that the arbitration shall take place in Dallas, TX. Judgment upon the award rendered by
 the arbitrator may be entered in any court having personal jurisdiction over the party responsible for
 payment under the award. The prevailing party in any dispute arising out of or relating to this Agreement
 shall be entitled to recover from the other all fees and costs incurred, including legal fees and costs of
 arbitration, in any proceedings, including, but not limited to arbitration, litigation, bankruptcy, and in any
 appellate proceedings as well.

 Conclusion

 All correspondence should be directed to:

 Mark Shapiro
 Email: mshapiro@glassratner.com
 Phone: 972.794.1056

 If the arrangements described in this Agreement are acceptable to the Company, and the services
 summarized above are in accordance with the understanding of the Company, please sign and return a
 copy of this letter, along with the first installment of the Retainer. This Agreement shall be enforceable
 against the Company so long as the Company signs below. We look forward to working with you on this
 Matter.

 Yours very truly,

 GLASSRATNER ADVISORY & CAPITAL GROUP LLC DBA B. RILEY ADVISORY
 SERVICES




 Mark Shapiro, Senior Managing Director



 The services summarized in this Agreement are in accordance with our requirements and are acceptable
 to the Company.

 Accepted:




 Jeffrey Love, Director                                                   Date
 
 
 
 
 
 




                                                                  


                                                                  
 A division of B. Riley Financial | www.brileyfin.com | NASDAQ: RILY                                              4

21-40083-tjt         Doc 134          Filed 01/25/21             Entered 01/25/21 17:04:34     Page 36 of 49
              
Envelope Id: 583C3A98DCCE41B8A48D4B48ACD79A17                                             Status: Completed
Subject: Please DocuSign: Loves Furniture_B. Riley Advisory EL 12.20.2020.pdf
Source Envelope:
Document Pages: 4                                 Signatures: 1                            Envelope Originator:
Certificate Pages: 5                              Initials: 0                              Mark Shapiro
AutoNav: Enabled                                                                           mshapiro@brileyfin.com
EnvelopeId Stamping: Enabled                                                               IP Address: 65.229.4.12
Time Zone: (UTC-08:00) Pacific Time (US & Canada)

            
Status: Original                                  Holder: Mark Shapiro                     Location: DocuSign
         12/20/2020 4:23:03 PM                              mshapiro@brileyfin.com

                                                                          
Jeff Love                                                                                  Sent: 12/20/2020 4:29:14 PM
jefflove@usassetsinc.com                                                                   Viewed: 12/21/2020 7:20:02 AM
Pres                                                                                       Signed: 12/21/2020 7:20:09 AM
US Assets Inc
                                                  Signature Adoption: Drawn on Device
Security Level: Email, Account Authentication
(None)                                            Using IP Address: 107.77.198.41
                                                  Signed using mobile
          
   Accepted: 12/21/2020 7:20:02 AM
   ID: 369833ab-cd6a-4ff3-92ba-cf8c561a0616


                                                                   

  !                                                                   

"   !                                                                   

  !  !                                                            

    !                                                               

 #  !                                                                       
Dave Aarant                                                                                Sent: 12/20/2020 4:29:13 PM
dave@usassetsinc.com                                                                       Viewed: 12/21/2020 7:59:47 AM
President
Loves Furniture Inc
Security Level: Email, Account Authentication
(None)
          
   Not Offered via DocuSign


$                                                                         

%  !                                                                         

   !                                                                  
Envelope Sent                                     Hashed/Encrypted                         12/20/2020 4:29:13 PM
Certified Delivered                               Security Checked                         12/21/2020 7:20:02 AM
Signing Complete                                  Security Checked                         12/21/2020 7:20:09 AM
Completed                                         Security Checked                         12/21/2020 7:20:09 AM




            21-40083-tjt           Doc 134       Filed 01/25/21            Entered 01/25/21 17:04:34          Page 37 of 49
  !                                                       
           




        21-40083-tjt     Doc 134     Filed 01/25/21   Entered 01/25/21 17:04:34      Page 38 of 49
 ELECTRONIC RECORD AND SIGNATURE DISCLOSURE

 From time to time, B. Riley Financial (we, us or Company) may be required by law to provide to
 you certain written notices or disclosures. Described below are the terms and conditions for
 providing to you such notices and disclosures electronically through the DocuSign system.
 Please read the information below carefully and thoroughly, and if you can access this
 information electronically to your satisfaction and agree to this Electronic Record and Signature
 Disclosure (ERSD), please confirm your agreement by selecting the check-

 system.


 Getting paper copies

 At any time, you may request from us a paper copy of any record provided or made available
 electronically to you by us. You will have the ability to download and print documents we send
 to you through the DocuSign system during and immediately after the signing session and, if you
 elect to create a DocuSign account, you may access the documents for a limited period of time
 (usually 30 days) after such documents are first sent to you. After such time, if you wish for us to
 send you paper copies of any such documents from our office to you, you will be charged a
 $0.00 per-page fee. You may request delivery of such paper copies from us by following the
 procedure described below.


 Withdrawing your consent

 If you decide to receive notices and disclosures from us electronically, you may at any time
 change your mind and tell us that thereafter you want to receive required notices and disclosures
 only in paper format. How you must inform us of your decision to receive future notices and
 disclosure in paper format and withdraw your consent to receive notices and disclosures
 electronically is described below.


 Consequences of changing your mind

 If you elect to receive required notices and disclosures only in paper format, it will slow the
 speed at which we can complete certain steps in transactions with you and delivering services to
 you because we will need first to send the required notices or disclosures to you in paper format,
 and then wait until we receive back from you your acknowledgment of your receipt of such
 paper notices or disclosures. Further, you will no longer be able to use the DocuSign system to
 receive required notices and consents electronically from us or to sign electronically documents
 from us.


 All notices and disclosures will be sent to you electronically




21-40083-tjt    Doc 134       Filed 01/25/21      Entered 01/25/21 17:04:34          Page 39 of 49
 Unless you tell us otherwise in accordance with the procedures described herein, we will provide
 electronically to you through the DocuSign system all required notices, disclosures,
 authorizations, acknowledgements, and other documents that are required to be provided or made
 available to you during the course of our relationship with you. To reduce the chance of you
 inadvertently not receiving any notice or disclosure, we prefer to provide all of the required
 notices and disclosures to you by the same method and to the same address that you have given
 us. Thus, you can receive all the disclosures and notices electronically or in paper format through
 the paper mail delivery system. If you do not agree with this process, please let us know as
 described below. Please also see the paragraph immediately above that describes the
 consequences of your electing not to receive delivery of the notices and disclosures
 electronically from us.


 How to contact B. Riley Financial:

 You may contact us to let us know of your changes as to how we may contact you electronically,
 to request paper copies of certain information from us, and to withdraw your prior consent to
 receive notices and disclosures electronically as follows:
 To contact us by email send messages to: twood@brileyfin.com


 To advise B. Riley Financial of your new email address

 To let us know of a change in your email address where we should send notices and disclosures
 electronically to you, you must send an email message to us at twood@brileyfin.com and in the
 body of such request you must state: your previous email address, your new email address. We
 do not require any other information from you to change your email address.

 If you created a DocuSign account, you may update it with your new email address through your
 account preferences.


 To request paper copies from B. Riley Financial

 To request delivery from us of paper copies of the notices and disclosures previously provided
 by us to you electronically, you must send us an email to twood@brileyfin.com and in the body
 of such request you must state your email address, full name, mailing address, and telephone
 number. We will bill you for any fees at that time, if any.


 To withdraw your consent with B. Riley Financial

 To inform us that you no longer wish to receive future notices and disclosures in electronic
 format you may:




21-40083-tjt    Doc 134      Filed 01/25/21      Entered 01/25/21 17:04:34          Page 40 of 49
 i. decline to sign a document from within your signing session, and on the subsequent page,
 select the check-box indicating you wish to withdraw your consent, or you may;

 ii. send us an email to twood@brileyfin.com and in the body of such request you must state your
 email, full name, mailing address, and telephone number. We do not need any other information
 from you to withdraw consent.. The consequences of your withdrawing consent for online
 documents will be that transactions may take a longer time to process..


 Required hardware and software

 The minimum system requirements for using the DocuSign system may change over time. The
 current system requirements are found here: https://support.docusign.com/guides/signer-guide-
 signing-system-requirements.


 Acknowledging your access and consent to receive and sign documents electronically

 To confirm to us that you can access this information electronically, which will be similar to
 other electronic notices and disclosures that we will provide to you, please confirm that you have
 read this ERSD, and (i) that you are able to print on paper or electronically save this ERSD for
 your future reference and access; or (ii) that you are able to email this ERSD to an email address
 where you will be able to print on paper or save it for your future reference and access. Further,
 if you consent to receiving notices and disclosures exclusively in electronic format as described
 herein, then select the check-


 By selecting the check-
 that:

        You can access and read this Electronic Record and Signature Disclosure; and
        You can print on paper this Electronic Record and Signature Disclosure, or save or send
        this Electronic Record and Disclosure to a location where you can print it, for future
        reference and access; and
        Until or unless you notify B. Riley Financial as described above, you consent to receive
        exclusively through electronic means all notices, disclosures, authorizations,
        acknowledgements, and other documents that are required to be provided or made
        available to you by B. Riley Financial during the course of your relationship with B.
        Riley Financial.




21-40083-tjt    Doc 134      Filed 01/25/21      Entered 01/25/21 17:04:34          Page 41 of 49
                       Exhibit 2 to the Declaration of Mark Shapiro

                                    List of Interested Parties




 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 42 of 49
 Debtor                                              Counsel for Inventory Consultants
 Loves Furniture Inc.                                Troutman Pepper
 d/b/a Loves Furniture And Mattresses                Esses Law

 Current Officers and Members                        Judge
 of Debtor’s Board of Directors                      Hon. Thomas J. Tucker
 Jeff Love
 Mack Peters                                         US Trustee (Counsel)
                                                     Jill M. Gies
 Depository
 Chase Bank, N.A.                                    Counsel for other parties
                                                     Seyburn Kahn (WZC Networking,
 Debtor’s Professionals                              LLC)
 Butzel Long                                         Frost Brown Todd Llc (Tempur Sealy)
 B. Riley Advisory Services                          Dorsey & Whitney LLP (LCN Capital
 Stretto (Bankruptcy Management                      Partners)
 Solutions, Inc)                                     Stark & Stark, PC (SBV-Holland
                                                     LLC)
 Debtor's Affiliate                                  Ballard Spahr LLP (Comcast Cable,
 US Assets                                           Store Capital)
                                                     Honigman LLP (Agree Limited
 Secured Creditors                                   Partnership)
 Store Capital Acquisitions, LLC                     The Dragich Law Firm PLLC
 Argyle Acres                                        (Creditor Backer Services, Inc.)
 A & R Properties                                    Clark Hill PLC (Store Master Funding
 Preferred Furniture Promotions                      entities as landlords)
 Toronto Dominion Bank                               Faegre Drinker Biddle & Reath LLP
 Penske Logistics                                    (Penske Logistics)
 Kuehn and Nagel                                     Honigman LLP (Planned Furniture
 Westwood Capital Funding                            Promotions)
                                                     Fraser Trebilcock Davis & Dunlap,
 Counsel for Secured Creditors                       P.C. (Comcast)
 Faegre Drinker Biddle & Reath LLP                   Miller, Canfield, Paddock and Stone,
                                                     P.L.C. (Michigan Office Movers,
                                                     LLC)
 Inventory Consultants (Agency)
 Preferred Furniture Promotions
 Hilco Global Resources



                                                 1
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 43 of 49
 Landlords                                           Waste Management
 A&R Properties                                      West Penn Power
 LCN                                                 Youngstown Water Department
 STORE Capital
 RDB Davison Road, LLC
 AGREE Limited Partnership
 SBV--Holland LLC
 Argyle Acres Mall LLC
 Essential Properties                                Unsecured Creditors and
 JJWSC Limited Partnership II PA                     Certain of Their Affiliates
 Broadstone AVF Michigan, LLC                        Paycor
                                                     123net
 Utilities                                           A&B Home Inc.
 Altoona Water Authority                             A.T.S.W.A.
 American Electric Power                             A-America, Inc.
 Aqua Pennsylvania                                   Abbyson Living
 AT&T                                                Absolute Performance, Inc.
 Atlantic Broadband                                  Adesso Inc.
 Canton Township Water Dept.                         Advanced Fire Company
 City of Ann Arbor Solid Waste                       Affordable Furniture Manufacturing
 City of Royal Oak Water                             Air Tiger Express (USA), Inc.
 City of Taylor Water Dept                           All Quality Construction
 City of Warren Water                                All Star Incentive Marketing
 Consumers Energy                                    All Tire & Auto Service Center
 Detroit Electric - Gas                              All Trade Contracting
 Dominion Energy                                     Alpina Manufacturing
 Dominion Energy Ohio                                Altoona Water Authority
 DTE Energy ("Detroit Electric")                     Amalfi Home Furniture
 Frontier Communications                             American Electric Power
 Ohio Edison                                         American Groundskeeping
 Penn Power                                          American Roofing Inc
 Republic Services #674                              Ameripro Restoration
 Republic Services #675                              AMI Strategies
 Republic Services #676                              Andustrial Steel
 Republic Services #677                              Anji Weiyu Furniture Co Ltd
 Semco Energy Gas Company                            Appts Plus (Store Source LLC)
 Shelby Township Public Works                        Aqua Pennsylvania
 Toledo Edison                                       Aquent
 Verizon                                             Armstrong Business Solutions
 Waste Management                                    Ashley Furniture Industries

                                                 2
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 44 of 49
 Aspen Furniture Values Intl.                        City Of Livonia Water
 Assembly (TargetCast LLC)                           City Of Niles
 Atlantic Broad Band                                 City Of Norton Shores
 Avalon                                              City Of Petoskey
 B&B Lawn And Landscaping                            City Of Portage
 Backer Landscaping                                  City Of Royal Oak Water
 Barco Logistics, Llc                                City Of Taylor Water Dept
 Bassett Furniture                                   City Of Warren - Water
 Bay City Treasurer                                  City Of Westland Water
 Bedgear, Llc                                        Class Painting, Inc
 Behold Washington                                   Classic Heating & Cooling
 Bernhardt Furniture                                 Cloudinary
 Best Chairs Inc                                     Coast To Coast
 BGE                                                 Coastal Consulting
 Birdeye                                             Coaster
 Bloom Roofing Systems Inc                           Columbia Gas Of Ohio
 Blue Chip Talent                                    Columbia Gas Of Pennsylvania
 Blue Sky Photography, Inc                           Comcast
 Bods Consulting                                     Communication and Design
 Boyer Refrigeration                                 Corsicana
 Burgmeiers                                          Cosco
 Burrell Plumbing                                    Cozzia Usa Llc
 Cadre Computer Resources                            Cramco Inc.
 California Umbrella                                 Credential Check
 Canton Township Water Dept                          Crowd Content Media
 CDM Technology                                      Crown Lift Trucks
 CDW                                                 Crown Mark Furniture
 Central Oriental Rugs                               Cust Service In House Vendor
 Certify, Inc                                        Danby Products Inc.
 Chairs America                                      Delta Distribution
 Charter Township Of Port Huron                      Design Manufacturing
 Chicago Service Source, Inc                         DispatchTrack
 Cintas                                              Display of Dalton
 City Of Ann Arbor Solid Waste                       Displays to Go
 City Of Ann Arbor Treasurer                         Doner
 City Of Ann Arbor Treasurer                         Dung Khanh Co.,Ltd
 City Of Burton Treasury                             Dupage County Public Works
 City of Dearborn                                    Eagle Office Solutions, Inc.
 City Of Dearborn Water                              ecUtopia Inc.
 City Of Hermitage                                   Ehresman Architects

                                                 3
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 45 of 49
 Ehrlich (J.C. Ehrlich)                              Holiday Foliage
 Elements International                              Holland House
 Emerald Homes                                       Home Depot
 Endgraph                                            Home Elegance By Top-Line
 Entech Staffing Solutions                           Hootsuite Inc.
 Enterprise -Ean Services                            Howard Elliott
 Ergomotion                                          Hsinya Wood Industry
 Excel International Sleep                           Huckestein Mechanical
 Express Services, Inc.                              Hughes Furniture
 Fairmont Sign Co.                                   Hunt Sign Company
 Fed Ex                                              Identity Marketing & PR
 Feizy Rugs                                          Imax Corporation
 Fire Defense                                        Intercon
 Fish Window Cleaning                                IPFS Corporation
 Flexsteel Industries Inc                            Jackson Catnapper
 Floor Savers                                        Jaipur Home
 Forbes Products                                     JB Hunt
 Franklin Corp                                       Jessica Bluemke Greiff
 Fusion Furniture Inc.                               JLA
 Fuyuan Wood Industry                                Jofran
 Gather Craft                                        Johnathan Louis
 Gathercraft                                         Julianne Griffith
 Gleaners Community Food Bank of                     Kenroy International
 Southeastern MichiganRS                             Kingsdown
 Glideaway Bed Carriage MF                           Kochville Twonship
 Global Access Control Systems                       Kone Chicago
 Global ACS                                          Kone Elevator
 Global Industrial                                   Kuka
 Google Maps APIs                                    Kurio King Inc.
 Goolsby Trucking Company                            Kurnia Sejati Sdn Bhd
 Grandview Gallery                                   L Capital Llc
 Graphics East                                       Labor Law Center
 Greentouch                                          Labor Staffing Solution
 GS Retail                                           Lane Home Furnishings
 GSA International                                   Latitude Tree Furniture
 Guardian Alarm                                      La-Z-Boy Chair Company
 H.M. Richards                                       Leather Italia
 Hammary                                             Legacy Classic Furniture
 Harford Alarm                                       Liberty Furniture Industr
 Hillsdale Furniture, Llc                            Light In Window Cleaning LLC

                                                 4
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 46 of 49
 Linkedin                                            Packaging Services Corp
 Linon Home Decor                                    Palladio Us LLC
 Lite Source                                         Palliser Furniture Corp
 Lj Gascho                                           Parker House
 Long Green Heating & Air                            Peak Living
 Love My Pillow                                      Penelec
 M Design Village                                    Penn Power
 Magnussen                                           Peopleready Inc.
 Malouf                                              Peoples
 Marco                                               Philips Sign & Lighting Inc.
 Marco Technologies, LLC                             Powell Home Fashions
 Marcola Contracting LLC                             Prana
 Martor USA                                          Preferred Safe and Lock
 Mercury Promotions                                  Process Display - Tempur Pedic
 Merit Design Studio, Inc                            Progressive Distribution Ctrs
 Mhog Utilities                                      Pulaski (HMI)
 Micheal Nicholas Design                             Pure Motion Media
 Modern Millworks                                    R.A.M. Heating & Cooling Inc.
 Modus Furniture Intl                                Rdb Davison Rd Llc
 Municipal Westmoreland County                       Republic Services #674
 Murrows Transfer, Inc.                              Republic Services #675
 MyFonts                                             Republic Services #676
 Najarian                                            Republic Services #677
 Napa Furniture Designs                              Reverie (Ascion LLC)
 National Door Systems, LLC                          Ring Central
 National Logistics Service                          River City Global Sourcing LLC
 National System Installer, LLC                      Robert Half
 Nationwide Illumination                             Rockbot
 Need It Now Ohio                                    Rocket Enterprise Inc.
 New Classic Furniture                               Roto-Rooter Services Co.
 North Fayette Township                              RPS Protection Ltd
 Nourison Rugs                                       Rustique Inc
 NTVB                                                Rw Lapine Inc
 Ohio Edison                                         S.A. Comunale Co., Inc.
 Ollix / JLA                                         Sagebrook
 Oriental Weavers                                    Saginaw Art Museum
 Otis                                                Samuel Lawrence Furn (HMI)
 Overhead Door Company Of                            Sanford Enterprises
 Overman International Corp                          SARO
 PACIFIC COAST LIGHTING                              Sauder Woodworking Inc

                                                 5
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 47 of 49
 Schindler                                           Tempur-Pedic Inc
 Schindlr                                            Terrace Living
 Screenworks                                         Terrance LIving
 Sealy Mattress Company                              The Bus Stops Here Foundation
 SEM Rush                                            The Buzz Company, Inc
 Semco Energy Gas Company                            The Search Group
 Serta Restokraft Mattress Co.                       The Simmons Mfg. Co. LLC
 Seventh Avenue Apothecary                           Toledo Edison
 SFV Services                                        Trimble, Inc.
 Shaw Industries                                     TruCommerce ecUtopia
 Shelby Twp. Dpw                                     Twin Star International
 Sheren                                              Uline
 Sherwood                                            Underwood
 Shine Influencers                                   United Furniture Industries
 Shutterstock, Inc.                                  Uniters North America
 Simon Li Furniture                                  Update
 Simply Cool                                         Vaughan- Bassett
 Smithmeyer's Electronics                            Venture Vision
 Solstice Sleep                                      Vertify, Inc
 Sonitrol                                            Vogue / Paxton Sales Inc.
 Source One Digital                                  W.A.C.M.A.
 Southern Motion Inc                                 Walls Need Love
 Spectrum                                            Washington Behold
 Spiff, Inc.                                         Waste Management
 SPINK & CO                                          Waterford Police Department
 SRS Shelving + Rack Systes                          Waterford Water & Sewer Dept
 Standard Furniture Mfg Co                           West Penn Power
 Staples                                             Wetzel Brothers
 Stearns & Foster Company                            Williams HVAC
 Steve Silver                                        Woody Furniture
 Store Supply Warehouse                              Workforce
 Storis                                              Wright Global Graphics
 Style Line                                          WZC
 Stylecraft Home Collection                          XSENSOR Technology Corporation
 Sunbelt Furniture Express                           York Heating &Air Conditioning
 Sunny Designs                                       Youngstown Water Department
 Surya Carpet Inc                                    Zenith Companies
 Tech Electric



                                                 6
 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 48 of 49
                       Exhibit 3 to the Declaration of Mark Shapiro

                     Connections of B. Riley to the Interested Parties



         Dorsey & Whitney LLP represents B. Riley Securities from time to time.

         B. Riley Financial Inc. and its affiliates appears in other unrelated matters in

         which the following entities are also involved:

             Stretto
             Chase
             Paycor
             Store Capital
             Hilco
             Clark Hill PLC
             Faegre Drinker Biddle



         B. Riley Advisory Services and its affiliates are involved in other proceedings

         in the United States District Court and the Bankruptcy Court in the Eastern

         District of Michigan on unrelated matters, and in such proceedings have

         worked with employees of the U.S. Trustee’s office and have appeared before,

         and may in the future appear before, judges listed as Potential Parties in

         Interest.




 IBLOOMFIELD\000160340\0002\3056529.v1-1/25/21


21-40083-tjt     Doc 134       Filed 01/25/21    Entered 01/25/21 17:04:34   Page 49 of 49
